Citation Nr: 0412532	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  98-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran had over 20 years of active duty, terminating in 
his retirement in July 1976.  The veteran died in August 
1997.  The appellant is the surviving spouse of the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death.

In May 1997, the Board remanded the issues of an increased 
rating for arteriosclerotic heart disease and entitlement to 
a temporary total rating based on hospitalization, from 
September 4 to November 30, 1995.  As noted above, the 
veteran died in August 1997.  In a September 1997 rating 
action, the RO denied an increased rating for 
arteriosclerotic heart disease and entitlement to a temporary 
total rating based on hospitalization from September 4 to 
November 30, 1995, for accrued purposes.  The appellant was 
notified of that decision and of her appellate rights in 
September 1997.  She did not appeal this decision.

In October 1998, the Board remanded the issue of entitlement 
to service connection for the cause of the veteran's death 
for further development.  That development having been 
completed the case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in August 1997 from sleep apnea due to or as a 
consequence of morbid obesity.  Urosepsis was listed as 
another significant condition contributing to death but not 
resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
was in effect for arteriosclerotic heart disease with 
hypertension, evaluated as 30 percent disabling, and hearing 
loss, evaluated at a noncompensable level.

3.  Sleep apnea, a disability manifested by morbid obesity, 
and urosepsis are not of service origin and are not causally 
related to the veteran's service connected disabilities.

4.  The veteran's service-connected disabilities were not 
involved in the veteran's death.  


CONCLUSION OF LAW

1.  Sleep apnea, a disability manifested by morbid obesity, 
and urosepsis were not incurred in or aggravated by military 
service and are not proximately due to or the result a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
general Counsel has held this latter requirement to tell the 
claimant to provide any evidence pertinent to the claim is 
dictum and not binding on the VA.  See VA OPGCPREC 1-2004.

In this regard, the record shows that in letters dated April 
2002 and September 2003, the RO informed the appellant of the 
requirements necessary to establish her claim, and of the 
VCAA and what evidence the VA would obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the statement of 
the case, and supplemental statements of the case and a Board 
remand, she was informed of the criteria necessary to 
establish this claim.  Also, the RO has obtained all 
available evidence identified by the appellant, and obtained 
three separate opinions from two physicians regarding the 
cause of the veteran's death.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and he has not 
been specifically informed to provide any evidence in his 
possession that pertains to the claim as set forth in 
38 C.F.R. § 3.159(b)(1).  The Board, however, finds that in 
the instant case the veteran has not been prejudiced by these 
defects.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  The Board is satisfied 
that the notification the veteran has received has in effect 
satisfied 38 C.F.R. § 3.159(b)(1).  

Therefore, under the circumstances, the Board finds that the 
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual background

The official death certificate reflects that the veteran died 
in August 1997.  Obstructive sleep apnea was listed as the 
immediate cause of death, due to or as a consequence of 
morbid obesity.  Urosepsis was listed as another significant 
condition contributing to death but not resulting in the 
underlying cause.  An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for arteriosclerotic heart disease with hypertension, 
evaluated as 30 percent disabling, and hearing loss, 
evaluated at a noncompensable level.  

The service medical records reflect no evidence of sleep 
apnea or urosepsis.  Service medical records indicate that 
the veteran, upon entry into service, in January 1955 he 
weighed 151 pounds and was reportedly 65 inches tall.  A 
moderate deviated septum was reported.  An October 1961 re-
enlistment examination showed that he was 69 inches tall and 
weighed 165 pounds.  He was seen at the dispensary in 
September 1973.  At that time it was remarked that his nose 
looked good and there was still a slight deflection to the 
right.  The septum was straight.  A report dated July 1974 
showed diagnoses of hypertension, adult onset diabetes, and 
obesity.  In August 1974 he was placed on a diabetic diet.   

At the time of the veteran's retirement examination, in June 
1976, he was noted to weigh 209 pounds and reportedly was 66 
inches tall.  He gave a history of a broken nose with no 
complications.  He gave a history of dizziness with 
hypertension and of losing weight.  All pertinent systems 
were clinically evaluated as normal.

A VA examination was conducted in September 1976.At that time 
the veteran had no pertinent complaints.  It was reported 
that he was 68 inches tall and weighed 218 pounds.  He was 
described obese.  There was no evidence of diabetes, sleep 
apnea, or urosepsis.  The diagnoses included hypertension.

The veteran received treatment at VA and private facilities 
from 1982 to 1985 for several problems, including shortness 
of breath, hypertension and obesity.  In July 1982 diabetes 
was to be ruled out.  In August 1984 his weight was recorded 
as 250 pounds.  In April 1984 the assessment included 
shortness of breath secondary to obesity.  The veteran's 
weight was 261 pounds. There was no evidence of sleep apnea, 
or urosepsis.  

A VA examination was conducted in April 1984.  The 
examination showed that the veteran weighed 234 pounds.  
There was no evidence of nasal obstruction.  There was no 
evidence of diabetes.  The lungs and genitor-urinary system 
were normal.  The diagnosis was hypertensive cardiovascular 
disease with cardiomegaly.  Following a May 1985 examination 
the diagnosis was essential hypertension and arteriosclerotic 
heart disease with an incomplete bundle branch block.

The veteran continued to be treated at VA and private for 
facilities for various disorders, to include periods of 
hospitalization.  In February 1991 it was reported that the 
veteran underwent a septoplasty in 1973.  His weight was 351 
pounds and he was described as morbidly obese.  A VA 
examination was conducted in August 1994.  At that time the 
diagnoses included exogenous obesity.

He was hospitalized at a VA facility from September to 
November 1995 for confusion, afebrile, and worsening 
cellulites.  At that time his weight was reported at 460 
pounds.  It was remarked that he had lost 100 pounds during 
the hospitalization.  He was placed on a 2300 calorie a day 
diet.  During his hospitalization he underwent a sleep study, 
which showed significant sleep apnea.  The discharge 
diagnoses included left leg cellulites, resolved; left foot 
wound healing; morbid obesity; sepsis, resolved, venous 
insufficiency, abdominal paniculitis, resolved; acute renal 
failure, resolved; status post gastrointestinal bleeding, and 
congestive heart failure, compensated.  

The veteran received a VA examination in January 1996.  At 
that time, the veteran gave a history of having developed 
hypertension for the past 22 years, with a history of morbid 
obesity for the past four years.  He reported having angina 
while still in service.  He reported a history of congestive 
heart failure in 1994 and 1995.  He had been hospitalized in 
the past for cellulitis of the left leg and treated for 
congestive heart failure.  The veteran was checked for sleep 
apnea and he had a pulmonary function test performed in March 
1995, at which time there was no air limitation, mild 
restrictive ventilatory defect, and moderately reduced 
transfer factor for carbon monoxide.  The arterial blood 
gasses at rest on room air revealed mild hypoxemia and a 
metabolic alkalosis and elevated hypoxic hemoglobin.  His 
electrocardiogram showed a right bundle branch block pattern.  
His blood pressure had apparently normalized, being 110-
120/80 in the past year.  Upon examination, his blood 
pressure was 120/80, pulse was 84.  The heart sounds were 
distant due to obesity.  S1 equaled S2; A2 equaled P2.  The 
point of maximum impulse was difficult to palpate.  The 
abdomen was markedly obese.  There was edema of the legs, 
more marked on the left than on the right.  The veteran was 
diagnosed with morbid obesity, sleep apnea, arteriosclerotic 
coronary artery disease, rule out pickwickian syndrome, a 
history of gout, and cellulitis of the left leg.  

The veteran's terminal VA hospital summary, covering July 31, 
1997, to August 6, 1997, is of record.  It indicates that the 
veteran was admitted with a history of morbid obesity, sleep 
apnea, hypertension, coronary artery disease, gout, chronic 
panniculitis, and regular cellulitis in his left lower 
extremity.  He presented with complaints of a one-day history 
of fever of 102 degrees and altered mental status on the day 
of admission.  He was found to be febrile, with evidence of a 
skin infection as well as an elevated white blood cell count.  
The veteran was also having increased urinary frequency, and 
apparently passed some liquid stool.  He denied any other 
symptoms.

Upon examination, the veteran's pulse was 106, his 
temperature was 102.4, his blood pressure was 140/70.  
Respiratory rate was 27.  The veteran was noted to be 
morbidly obese in mild respiratory distress, febrile, with 
signs of chronic panniculitis in the abdominal skin, chronic 
cellulitis in the left leg, and fistulas in the abdomen.  
There was no jugular venous distention, and no 
lymphadenopathy.  Lungs were clear to auscultation 
bilaterally.  Distant heart sounds were normal S1 and S2, 
with regular rhythm, no murmurs.  Abdomen was found to be 
huge, with severe chronic panniculitis as discussed above 
with positive bowel sounds.  The veteran was alert and 
oriented times three, and non focal.  The veteran's 
laboratory data was noted.  The veteran was admitted to the 
medical intensive care unit with a diagnosis of sepsis of the 
workup of fever and to start treatment with antibiotics.  The 
veteran was started on ofloxacin for Escherichia coli urinary 
tract infection and vancomycin for gram-positive bacteremia.  
He had blood cultures positive for Group A Streptococcus and 
grew Escherichia coli in his urine.  The veteran improved 
mildly in the intensive care unit, running low-grade 
temperatures but with white blood cells decreasingly 
significantly with no left shift.  The veteran also presented 
severe hypoventilation with CO2 retention.  The veteran 
increased his CO2 up to the 140s, requiring CPAP connector to 
ventilator for about ten hours while he was in the intensive 
care unit.  After two days, the veteran had CO2 around the 
70s, and oxygen saturations above the 80s.  It was considered 
then that the veteran was stable, and he was moved to a non 
intensive care floor.  On arrival to that floor, the veteran 
was found to be lethargic with oxygen.  Arterial blood gasses 
were obtained.  It was decided to remove the oxygen from the 
veteran, and the CO2 came down into the 80s.  The veteran was 
connected to a CPAP machine, with recovery of his mental 
status.  The veteran ate after that and was left in the CPAP 
machine, with a pressure of 12 centimeters.  Later that 
night, the veteran was found unresponsive and not breathing 
without pulse.  The CPAP mask was not in place.  The pupils 
were nonreactive to light.  Lungs were without breath sounds.  
No cardiac heart sounds were found.  Electrocardiogram was 
obtained and it was a flat line.  The veteran was status do 
not intubate, and CPR was not performed.  

In June 1999 the veteran's claims folder was reviewed by a VA 
examiner.  The examiner indicated that he did not believe in 
any way that the veteran's arteriosclerotic heart disease 
with hypertension caused or aggravated the cause of the 
veteran's death, or contributed materially and substantially 
to the cause of death.  The doctor indicated that this 
included that the heart disease did not result in 
debilitating effects and general impairment of health to an 
extent that would render a person materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.  The doctor noted that the veteran was 
admitted from the nursing home with sepsis from E. Coli 
urinary tract infection and group A strep.  He had 
significant sleep apnea and cellulitis.  He was treated with 
antibiotics and ventilatory treatment.  However, these 
measures were insufficient to prevent his death.  There is no 
mention in his chart at all that his heart condition or 
hypertension was a significant problem while he was being 
treated.  The examiner again indicated that he believed that 
the veteran died secondary to sepsis and hypoventilation, and 
that these were unrelated to his service-connected heart 
conditions. 

A second undated medical opinion is of record, rendered by a 
cardiologist.  He indicates that the veteran was a 59 years 
old morbidly obese male with long standing hypertension, 
sleep apnea syndrome, gout, and chronic recurrent cellulitis 
of his abdomen and left lower extremity, with stasis 
dermatitis.  He indicates that, in reviewing these records, 
it was his opinion that the veteran's morbid obesity, with a 
weight over 500 pounds, and diastolic dysfunction from his 
hypertension, contributed to venous insufficiency and 
symptoms of shortness of breath.  The examiner noted that the 
veteran's chest X-ray showed a left ventricular prominence 
enlargement consistent with long-standing hypertension.  
Although the veteran complained of chest pain, there was no 
history of an acute myocardial infarction (MI).  The 
veteran's EKG showed sinus rhythm and an incomplete right 
bundle branch block (RBBB) which remained unchanged.  The 
cardiologist noted that the veteran was admitted on July 31, 
1997, with a sepsis picture.  The source was probably his 
acute and chronic cellulitis.  His white blood count was 
greater than 27,000, and he was febrile.  His main problem on 
admission was severe hypoventilation and CO2 retention and 
lethargy secondary to his obesity-hypoventilation syndrome.  
It was noted that on the day of the veteran's death, August 
6, 1997, the veteran was found unresponsive without pulse or 
respiration and with his CPAP mask off.  There was no mention 
of a change in his EKG, increasing angina, or myocardial 
infarction.  The examiner indicated that the veteran's demise 
was due to respiratory problems secondary to respiratory 
failure, CO2 narcosis, and pulmonary hypertension.  The 
cardiologist noted that the veteran could also have 
aspirated, as it was documented that he became lethargic off 
of his CPAP mask.  The examiner indicated that, while it was 
possible that the veteran had coronary artery disease, he did 
not think that the veteran died of a heart attack because 
there was no enzyme evidence for an MI, no EKG change, and no 
mention of unstable angina during the hospitalization.

A third VA medical opinion, dated July 2002, is of record.  
It indicates that this was the second review that this 
cardiologist had made of the veteran's folder.  The physician 
noted that the veteran's weight at death was 500 pounds, and 
he died of respiratory problems with a gram positive of 
staphylococcus sepsis and respiratory failure secondary to 
CO2 necrosis and obesity hypoventilation syndrome.

The examiner indicated that, following a careful review of 
the available records, he could find no documentation of 
coronary artery disease, except for a ten-year history of 
chest pain.  The examiner noted that the veteran's ECG showed 
a RBBB, which may be found in a number of conditions and his 
generally to be more benign than a left bundle branch block 
(LBBB).  The examiner indicated that the veteran's RBBB was 
most likely related to his hypertension, sleep apnea, and not 
coronary artery disease, and it remained unchanged for a 
number of years.  The examiner noted a previously conducted 
study which found no increase in death in patients over the 
age of 85 with RBBB or LBBB.  

The physician noted that other causes of RBBB include ASD, 
surgery with right ventriculotomy, Ebstein's anomaly, 
coarctation in infants younger than 6 months, endocardial 
cushion defect, and partial anomalous pulmonary venous 
return, and it occurred in normal children.  The doctor noted 
that the veteran was never admitted with a heart attack, and 
there was no evidence for an ECG change or for coronary 
artery disease on a stress test.  The physician indicated 
that obesity, cellulitis, and sleep apnea syndrome seemed to 
be the basic substrate for a bad outcome in the veteran with 
the severe illness of staphylococcal sepsis.  The examiner 
noted again that the only documentation for the veteran's 
arteriosclerosis was his 10-year history of chest pain.  The 
examiner indicated that a careful search for any other 
evidence such as an admission for a myocardial infarction, 
ECG change, cardiac enzymes, or abnormal stress test was not 
found.  The doctor indicated that there was insufficient 
information in the record to render an opinion on whether 
this veteran's hypertension and arteriosclerosis contributed 
materially or substantially to his death, or rendered him 
less capable to resist the effects of the sepsis.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2003); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

As previously indicated the veteran's death was due to 
obstructive sleep apnea due to or as a consequence of morbid 
obesity.  Urosepsis was listed as another significant 
condition contributing to death.  In this regard the service 
medical records are negative for any complaints of sleep 
apnea or urosepsis.  Obesity was diagnosed in service.  
However, obesity in and of itself is not a disability for 
which service connection may be granted.  Service connection 
may by granted for any underlying disability or disease 
resulting in the obesity.  The service medical records show 
that the veteran's weight was 155 pounds upon entry into 
service, and 209 pounds upon discharge.  Obesity was 
diagnosed in July 1974.  

However, the service medical records do not reflect the 
presence of any disorder resulting in the obesity.  The 
record indicates that the gain in rate was a result of 
calorie intake.  The veteran apparently underwent surgical 
correction during service for the deviated nasal septum noted 
at the time of the entrance examination.  However, subsequent 
records do not show any interference in sleep related to this 
disorder.  The separation examination showed no pertinent 
abnormality and the VA examination in April 1984 showed no 
evidence of nasal obstruction.  Although diabetes was 
reported in 1974, the extensive post service medical records 
do not confirm the presence of diabetes.  The first clinical 
evidence of sleep apnea and urosepsis was in the 1990s, many 
years after service.  There is no medical evidence which 
relates the obesity to a disability of service origin, or 
sleep apnea or urosepsis to service.

It has been maintained that the veteran's service connected 
arteriosclerotic heart disease with hypertension contributed 
to or caused the veteran's death.

In this regard, of record are three opinions submitted by two 
different VA physicians.  In particular, the June 1999 
medical opinion clearly indicates that the veteran's heart 
disease did not cause or contribute substantially to the 
veteran's death nor did it cause the veteran to be materially 
less capable of resisting the effects of other disease or 
injury.  This doctor opined that the veteran died secondary 
to sepsis and hypoventilation, and that these were unrelated 
to his service-connected heart conditions.  In the second 
opinion received, while the examiner indicated that the 
veteran's morbid obesity and diastolic dysfunction from his 
hypertension contributed to venous insufficiency and symptoms 
of shortness of breath, he also indicated that the veteran's 
main problem on admission was severe hypoventilation and CO2 
retention and lethargy secondary to his obesity-
hypoventilation syndrome, and while it was possible that the 
veteran had coronary artery disease, he did not think that 
the veteran died of a heart attack, based on the evidence of 
record.  Finally, the third opinion, dated July 2002, 
indicates that the cardiologist opined that obesity, 
cellulitis, and sleep apnea seemed to be the basic substrate 
for a bad outcome in the veteran with the severe illness of 
staphylococcal sepsis, but that there was insufficient 
information in the record to render an opinion on whether 
this veteran's hypertension and arteriosclerosis contributed 
materially or substantially to his death, or rendered him 
less capable to resist the effects of the sepsis.  

Considering all the medical opinions of record therefore, 
none of the physicians opined that the veteran's service 
connected condition of arteriosclerotic heart disease with 
hypertension caused or contributed substantially to the 
veteran's death, and the examiner's opinion of June 1999 
specifically found that the veteran's arteriosclerotic heart 
disease did not cause or contribute substantially to the 
veteran's death.  

Additionally, there is no medical evidence of record which 
relates the cause of the veteran's death to his service 
connected disorders.  Accordingly, the Board finds that the 
veteran's service connected disabilities did not cause, 
contribute to, or accelerate his death, or render him 
materially less capable of resisting death.  Considering all 
the evidence of record therefore, the Board concludes that 
service connection is not warranted for the cause of the 
veteran's death.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



